Citation Nr: 1010521	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-19 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In accordance with a recent opinion of the Court of Appeals 
for Veterans Claims (Court), TDIU has been included as an 
issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The issue of entitlement to TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his  representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require VA to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection 
and that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Prior to the initial AOJ decision in this matter, the Veteran 
was notified by letter dated in February 2006 of the evidence 
required to establish service connection, the evidence not of 
record necessary to substantiate his claim for service 
connection, and the Veteran's and VA's respective duties for 
obtaining evidence.  Thereafter, the Veteran was granted 
service connection and assigned an initial disability rating 
and effective date.  As his claim was more than substantiated 
in that it was proven, the purpose that the notice is 
intended to serve has been fulfilled and no additional notice 
is required.  Dingess, 19 Vet. App. at 490-91.  Further, any 
defect in the notice that was provided is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Board therefore 
finds that VA's duty to notify has been satisfied.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent treatment records as well as providing a medical 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

VA has obtained the Veteran's service treatment records, VA 
outpatient treatment records, and private treatment records 
from the Naval Ambulatory Care Center at Kings Bay Family 
Practice, The Orthopedic and Sports Medicine Center of 
Camden, P.C., Camden Medical Center, and various facilities 
within the University of Florida medical system.  The Veteran 
also was afforded a VA medical examination in May 2007.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional evidence necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, the Board finds 
that all necessary development has been accomplished, and no 
further assistance to the Veteran is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Therefore, appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks a higher initial disability evaluation for 
PTSD.  The RO granted service connection for PTSD in a June 
2007 rating decision.  At that time, a 30 percent disability 
rating was assigned.  The Veteran perfected an appeal of this 
decision.  He contends that his PTSD is more severe than 
contemplated by a 30 percent disability rating.

Disability evaluations are based upon VA's Schedule for 
Rating Disabilities as set forth in 38 C.F.R. Part 4.  
Separate Diagnostic Codes identify various disabilities and 
the criteria for specific ratings for the disabilities.  The 
percentage ratings represent as far as practicably can be 
determined the average impairment in earning capacity due to 
a service-connected disability.  38 U.S.C.A. § 1155.  The 
evaluation assigned is determined by comparing the extent to 
which a Veteran's service-connected disability impairs his 
ability to function under the ordinary conditions of daily 
life, as demonstrated by the Veteran's symptomatology, with 
the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1.  Examination reports must be interpreted, and if 
necessary reconciled, into a consistent picture so that the 
evaluation rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  However, any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

When an appeal arises from the initially assigned rating, as 
is the case here, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Secretary shall give the benefit of the doubt to the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Veteran's service-connected PTSD is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to this 
regulation, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The highest rating of 100 percent evaluation is not warranted 
unless there is total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.

These symptoms are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In adjudicating a claim for an increased 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect his 
level of occupational or social impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994), p. 32).  GAF scores ranging from 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores from 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
from 31 to 40 indicate impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the VA disability rating assigned.  See 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (Mar. 31, 1995).  It should be noted that 
use of terminology such as "moderate" by VA examiners or 
other physicians, although an element of evidence to be 
considered by the Board, also is not dispositive of an issue.  
Rather, all evidence must be evaluated in arriving at a 
percentage disability rating.  38 C.F.R. §§ 4.2, 4.6.

In July 2005, the Veteran sought treatment for a variety of 
health issues from the Naval Ambulatory Care Center at Kings 
Bay Family Practice.  He was "well appearing."  The Veteran 
complained that he is volatile, angers easily, suffers from 
fatigue, and has a hard time dealing with others.  He 
informed his physician that he has been taking Paxil to treat 
depression for the last 5 years.  He also informed the 
physician that while this medication initially helped him, 
its effectiveness had decreased over the last nine months.  
The physician increased the Veteran's dosage of Paxil.

The Veteran again was seen at the Naval Ambulatory Care 
Center at Kings Bay Family Practice in August 2005.  He noted 
that his depression and PTSD had improved since his dosage of 
Paxil was increased.

In September 2005, the Veteran sought treatment from the VA 
Outpatient Clinic (OPC) in Jacksonville, Florida for anger 
problems.  He reported getting angry and irritated easily.  
He admitting to punching people, though he denied ever 
hitting his wife.  The Veteran indicated that his anger has 
been much better since he started taking Paxil.  Upon 
examination, the Veteran's was alert and oriented.  He had an 
appropriate affect.  His memory was intact, and his judgment 
and insight were within normal limits.  The Veteran was 
referred to the psychiatry department.

An initial psychiatric consultation was conducted by a VA 
social worker at the VA OPC in Jacksonville, Florida, in 
November and December 2005.  The Veteran complained of 
nightmares and other sleep disturbances, interpersonal 
isolation, an inability to trust others, hypervigilance, 
startle response, and increasing depression and despair.  
With respect to anger, the Veteran indicated that he gets in 
road rages and verbally aggressive episodes.  He noted that 
such episodes occurred in his last job as a landscaper.  He 
further noted that his one close friend is afraid to go out 
in public with him because of his temper.  The VA social 
worker found that the Veteran manifested depressed affect, 
irrational cognitions, impulse control problems, 
unpredictability, major sense of betrayal, suppression and 
repression, an avoidant lifestyle, a history of dissociative 
episodes, and suicidal and homicidal ideation with no 
specific plan to follow through with these thoughts.  He 
determined that the Veteran suffered from chronic delayed 
PTSD with depression as well as intermittent explosive 
disorder and recommended counseling.

In April 2006, the Veteran was seen for a psychiatric 
evaluation by a VA psychiatrist at the VA OPC in 
Jacksonville, Florida.  He was dressed casually.  The Veteran 
complained that he is easily angered and irritated, has 
nightmares, has intrusive thoughts, tends to isolate himself, 
and uses avoidance as a coping mechanism.  He reported having 
no hobbies, activities, or interests.  He indicated that 
Paxil no longer worked.  Upon examination, the Veteran was 
alert and oriented.  He was friendly and cooperative, but 
looked very tired.  His mood was dysthymic and his affect was 
serious, tense, and apprehensive.  His speech was normal.  
The Veteran's thought processes also were normal, and he 
displayed good judgment.  However, his attention and 
concentration were poor.  No delusions, perceptual 
disturbances, or suicidal or homicidal ideation was noted.  
The VA psychiatrist diagnosed the Veteran with chronic, 
delayed, severe PTSD and assigned a GAF score of 50.  He 
prescribed Venlafaxine to augment the Paxil already taken by 
the Veteran and recommended that he continue counseling.

VA treatment records dated in July 2006 reveal that the 
Veteran experienced significant improvement in his PTSD 
symptoms with the addition of Venlafaxine to his medication 
regimen.  He was alert and oriented.  His mood still was 
dysthymic and his affect restrained, but the Veteran had 
normal speech and thought processes.  There was no indication 
of suicidal or homicidal ideation.

In November 2006, the Veteran reported to his VA psychiatrist 
a worsening of his PTSD symptoms due to "opening up" during 
counseling.  He indicated that his hypervigilance and startle 
response had increased and led to striking out behaviors at 
night.  Upon examination, he was alert and oriented.  His 
mood was reactively dysthymic with an anxious, overwhelmed 
affect.  His speech and thought processes were normal and his 
judgment was good.  The Veteran did not manifest suicidal or 
homicidal ideation.  The VA psychiatrist recommended that he 
continue taking his medication and discuss his difficulties 
with counseling with his counselor.

In January 2007, the Veteran reported to the VA OPC in 
Jacksonville, Florida, feeling increasing anger, rage, and 
frustration regarding his financial situation.  He indicated 
that he had thoughts of hurting others to attract attention, 
but was able to talk himself out of carrying his thoughts to 
fruition.  In addition to the Veteran's usual symptoms, a VA 
social worker found a depressed affect, pessimistic 
cognitions, impaired stress tolerance, and suicidal and 
homicidal ideation but not plan to follow through with these 
thoughts upon examination.  He recommended that the Veteran 
continue counseling.

In April 2007, the Veteran reported to the same VA facility 
that he was doing about the same.  Upon examination, he was 
alert and oriented.  His mood and affect were neutral.  The 
Veteran exhibited normal speech and thought processes.  His 
judgment was good.  No indication of suicidal or homicidal 
ideation was evident.  The VA psychiatrist recommended that 
the Veteran continue taking his medications and attending 
counseling.

The Veteran underwent a VA PTSD examination in May 2007.  He 
appeared clean, neatly groomed, and appropriately dressed in 
casual clothes.  The Veteran reported feeling depressed 
often, problems concentrating, upsetting memories of Vietnam, 
avoidance of activities that trigger thoughts of Vietnam, 
flashbacks once per week, nightmares three to four times per 
week, irritability and anger three times per week, detachment 
most of the time, restricted range of affect most of the 
time, chronic hypervigilance, and exaggerated startle 
response.  He described his relationship with his wife and 
three children in positive terms and indicated that he has 
one or two close friends.  He also indicated that he likes to 
watch TV and visit his two daughters in his free time.  The 
Veteran stated that he is unemployed because of a heart 
condition and anger.  Upon examination, the Veteran was 
attentive and in a good mood.  His affect was normal.  His 
speech was clear, coherent, and spontaneous.  The Veteran was 
oriented to time, place, and person.  His attention was 
intact and his remote, recent, and immediate memory was 
normal.  The Veteran's thought process generally was 
unremarkable, though vague suspiciousness and hypervigilance 
were noted.  He was able to understand the outcome of his 
behavior.  There was no evidence of inappropriate behavior, 
obsessive or ritualistic behavior, panic attacks, or suicidal 
or homicidal thoughts.  The Veteran displayed only fair 
impulse control as he had been in approximately three fights 
and a number of verbal altercations at work since his 
discharge from service.  However, as the Veteran also had 
been in numerous fights as a teenager, the examiner 
determined that PTSD exacerbated a preexisting anger problem.  
The examiner diagnosed the Veteran with chronic PTSD and 
assigned a GAF score of 55.  He opined that the Veteran's 
PTSD symptoms do not cause deficiencies in the Veteran's 
mood, judgment, thinking, family relations, or work.  He 
noted, however, that these symptoms cause reduced reliability 
and productivity.

In September 2007, the Veteran reported no significant 
changes in his PTSD symptoms to his VA psychiatrist.  He was 
alert and oriented upon examination.  His mood was dysthymic 
and he had a restricted range of affect.  The Veteran 
exhibited baseline speech and normal thought processes.  His 
judgment was good.  No delusions, perceptual disturbances, or 
suicidal or homicidal ideation was noted.  The VA 
psychiatrist recommended that the Veteran continue taking his 
medications and attending counseling.

In February 2008, the Veteran reported to his VA psychiatrist 
an increase in isolative and avoidant behaviors and indicated 
that he also has little to no interest in activities.  Upon 
examination, the VA psychiatrist found the Veteran's affect 
to be anxious and frustrated.  No other clinical differences 
were noted between his September 2007 visit and this visit.  
The VA psychiatrist adjusted the Veteran's medications and 
recommended that he continue counseling.

VA psychiatry treatment records dated in June 2008 reveal 
that the Veteran then suffered from poor sleep.  He was alert 
and oriented upon examination.  His mood was dysthymic and 
his affect was baseline.  The Veteran's speech and thought 
processes were normal, and his judgment was good.  No 
suicidal or homicidal ideation was noted.  The VA 
psychiatrist recommended that the Veteran continue taking his 
medications and going to counseling.

In light of the evidence, the Board finds that an increased 
disability rating of 50 percent for the Veteran's PTSD is 
warranted.  The Veteran does not suffer from panic attacks at 
all, let alone at a frequency of more than one per week.  
There is no evidence that his speech is circumstantial, 
circumlocutory, or stereotyped.  Rather, it was repeatedly 
characterized by his VA psychiatrist and the examiner who 
conducted his May 2007 VA examination as normal.  There also 
is no indication that the Veteran's judgment is impaired, as 
he was described variously as having judgment within normal 
limits and good judgment.   Finally, the evidence does not 
reveal that the Veteran suffers from impaired short- and 
long-term memory.  His memory was intact in September 2005 
and normal in May 2007.

However, the evidence clearly demonstrates other symptoms 
contemplated by a 50 percent evaluation.  The Veteran 
exhibited some difficulty understanding complex commands.  
During his April 2006 VA psychiatric evaluation, his 
attention and concentration were poor.  He also exhibited 
some impairment in abstract thinking, as irrational 
cognitions were noted in November and December 2005 and 
pessimistic cognitions were noted in January 2007.  A 
depressed, baseline, neutral, restrained, or restricted 
affect is standard for the Veteran.  On only one occasion 
since July 2005 was the his affect described as appropriate.  
The evidence similarly demonstrates that the Veteran 
frequently experiences disturbances in motivation and mood.  
He reported no hobbies, activities, or interests in May 2007 
and little to no interest in activities in February 2008.  
Between July 2005 and June 2008, his mood most often was 
characterized as dysthymic.  In addition, the Veteran 
repeatedly described his feelings of anger, irritability, 
volatility, and frustration.  These symptoms caused him 
difficulty in establishing work and social relationships.  
The Veteran indicates that he has a hard time dealing with 
others, feels betrayed and unable to trust others, and has an 
avoidant and isolated lifestyle.  While he has a positive 
relationship with his wife and two daughters, he only has one 
or two close friends.  One friend is afraid to go out in 
public with the Veteran due to his temper.  Examples of the 
Veteran's temper are evident in the record.  He admits to 
striking out behaviors at night, verbal aggression at work, 
road rage, punching people, and getting into several fights.

In addition, the VA examiner who conducted the Veteran's May 
2007 examination concluded that the Veteran's PTSD resulted 
in occupational and social impairment with reduced 
reliability and productivity.  He assigned the Veteran a GAF 
score of 55.  The Veteran's VA psychiatrist previously had 
assigned the Veteran a similar GAF score of 50.  These 
scores, which denote moderate to serious symptoms or 
difficultly in social or occupational functioning, are 
consistent with the schedular criteria for the assigned 50 
percent rating.

The Board has considered whether an increased rating higher 
than 50 percent disabling for the Veteran's PTSD is 
warranted.  However, the evidence of record does not reveal 
that the Veteran suffered from many of the symptoms required 
for a 70 percent disability rating or any of the symptoms 
necessary for a 100 percent disability rating.  As such, the 
Board finds that his PTSD does not manifest occupations and 
social impairment with deficiencies in most areas or total 
occupational and social impairment.  

Consideration also has been given to whether a staged rating 
is appropriate.  Such a rating is not warranted in this case, 
as the Board finds that the Veteran's PTSD continuously has 
been 50 percent disabling.  The preponderance of the evidence 
therefore is against the claim for an evaluation greater than 
50 percent for any portion of the period on appeal, and the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

With regard to consideration of whether the Veteran's PTSD 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of a compensable evaluation on an 
extraschedular basis under 38 C.F.R. § 3.321(b), the Board 
notes that such consideration is part and parcel of the issue 
of TDIU, which is being remanded below.


ORDER

Entitlement to a 50 percent disability rating for service-
connected PTSD is granted, subject to the laws and 
regulations governing monetary awards.


REMAND

As indicated in the introduction, the Board has included TDIU 
as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  In Rice, the Court held that TDIU is part 
and parcel to a claim for an increased rating when the 
claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which the increased rating is sought.  Id. at 445.  Here, the 
Veteran stated in his February 2008 notice of disagreement 
that it is impossible for him "to work and be gainfully 
employed in any type of environment due to" his PTSD.  The 
evidence of record includes a March 2007 Social Security 
Administration (SSA) opinion finding the Veteran disabled.  
In making this determination, the SSA found that while the 
Veteran is capable of at least medium work despite his 
physical problems, his severe difficulty interacting with 
others as a result of his PTSD precludes such work.  
Accordingly, the Board finds that the Veteran and the 
evidence have reasonably raised the issue of entitlement to 
TDIU.  However, appellate review of the TDIU element of the 
Veteran's claim at this time would be premature.

In this regard, the Veteran should be sent a VCAA notice 
letter regarding the TDIU element of his claim.  This letter 
should notify the Veteran and his representative of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate TDIU.  The notice 
should also indicate what information or evidence should be 
provided by the Veteran, to include a formal application form 
and an employment information form, and what information or 
evidence VA will attempt to obtain on the Veteran's behalf.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  In addition, this letter 
should be compliant with Dingess v. Nicholson, 19 Vet. App. 
473 (2006), by including information on how VA determines 
disability ratings and effective dates, keeping in mind that 
TDIU is part of an increased rating claim.

A TDIU may be assigned under 38 C.F.R. § 4.16(a) if the 
Veteran satisfied two requirements.  First, the Veteran must 
meet a minimum percent rating.  If he has one service-
connected disability, it must be rated at 60 percent or more.  
If he has two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  Second, the 
Veteran must be found to be unable to secure and follow a 
substantially gainful occupation as a result of his service-
connected disability or disabilities.  Id.

Where a Veteran fails to meet these criteria, he may found 
totally disabled on an extraschedular basis.  38 C.F.R. 
§ 4.16(b).  In order to be considered for TDIU on an 
extraschedular basis, the matter must first be referred to 
the Director, Compensation and Pension Service.  To qualify, 
the Veteran must still show that he is unable to secure and 
follow substantially gainful employment as a result of his 
service-connected disability or disabilities.  Id.

At present, the Veteran is service-connected for PTSD and 
diabetes mellitus.  The decision herein increased his rating 
for PTSD from 30 percent to 50 percent.  His rating for 
diabetes mellitus is 20 percent.  The combined rating for 
these service-connected disabilities is 60 percent.  The 
Veteran's service-connected disabilities therefore do not 
presently satisfy the minimum percentage requirements set 
forth in 38 C.F.R. § 4.16(a).  Given the Veteran's assertion 
that his PTSD renders him unemployable and the SSA opinion 
finding him disabled in part due to this disability, however, 
the Board finds that referral for consideration of assignment 
of TDIU on an extraschedular basis may be warranted in 
accordance with 38 C.F.R. § 4.16(b).  In order to address 
this possibility, fulfillment of VA's duty to assist appears 
to require further development, including a medical 
examination and opinion, and/or a social and industrial 
survey.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
letter should explain what information or 
evidence (medical or lay) is necessary to 
substantiate the TDIU element of the 
Veteran's claim.  It should indicate the 
information and evidence that is to be 
provided by the Veteran, including a 
formal application form and an employment 
information form, and that VA will 
attempt to obtain on his behalf.  It also 
should include information concerning the 
assignment of disability ratings and 
effective dates, keeping in mind that 
TDIU is part of an increased rating 
claim.

2.  Review the Veteran's claims file and 
undertake any additional development 
indicated, to include obtaining and 
associating with the claims file any 
additional pertinent records identified 
by the Veteran during the course of the 
remand.

3.  After completion of the above 
development, the RO/AMC shall undertake 
any further development deemed 
necessary, to include ordering a VA 
examination(s) and opinion and/or a 
social and industrial survey.  

4.  Thereafter, the RO/AMC shall the 
consider whether TDIU under 38 C.F.R. 
§ 4.16 is warranted.  The RO shall 
specifically consider whether referral 
to the Director, Compensation and 
Pension Service is warranted for 
extraschedular consideration.  

5.  Then, adjudicate the Veteran's TDIU 
claim.  If the benefit sought on appeal 
is not granted, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


